DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 18 is allowable.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Nakagawa and Lu references, which represent the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Nakagawa and Lu to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed structure/components), as such modifications would be likely to render the machine assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such rebar binding assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0283167 to Nakagawa et al. (“Nakagawa”) in view of U.S. Patent Application Publication No. 2016/0108632 to Lu (“Lu”).
	Regarding claim 1, Nakagawa discloses a wire reel (e.g. wire reel 4, as shown in figs. 2 and 10) for (fig. 2) a reinforcing bar binding machine (1), said wire reel (4) comprising: i) a first flange (45); ii) a second flange (44) spaced from (figs. 2 and 10) said first flange (45); iii) a hub (43, as shown in fig. 2) connecting (fig. 2) said first and second flanges (45 and 44, respectively); and iv) a wire (e.g. wire discussed at para. 21) wound around (para. 21) said hub (43), wherein said first flange (45) has an outwardly facing major face (e.g. face shown in fig. 12) and an outer periphery (e.g. circular portion holding projections 41 and 42, as shown in figs. 12 and 14; note that this circular portion defines an outer periphery of the central hub 43 element of the wire reel 4), said outer periphery (aforementioned circular portion holding projections 41 and 42) is defined by a plurality of edges (e.g. projections 41 and 42, as shown in fig. 12) comprising a first edge (e.g. projection 41) and a second edge (e.g. projection 42) that faces away from (fig. 12) said first edge (41), and; v) said first and second edges (41 and 42, respectively) and said outwardly facing major surface (aforementioned face shown in fig. 12) are configured such that, in use, an amount of rotation of the wire reel (4) can be determined (para. 127) using signals (e.g. output signal generated by detecting means 32, as discussed at para. 101) trigged by (para. 101) a movable element (e.g. movable contact piece 35, as shown in fig. 10 and discussed at para. 99) of a contact sensor (e.g. detecting means 32) when during rotation of said wire reel (4), said first edge (41), said major face (aforementioned face shown in fig. 12) and said second edge (42) successively travel past (para. 99) said movable element (35) to cause a said signal (aforementioned output signal generated by detecting means 32) to be provided (para. 101).
	Nakagawa does not disclose its wire reel (4) specifically carrying rebar tie wire.
	Lu teaches the concept of providing a wire reel (4, as shown in fig. 18) carrying rebar tying wire (para. 2).
	Given that Nakagawa and Lu concern similar wire tying apparatuses (compare Nakagawa fig. 2 and Lu fig. 8), it would have obvious to a person of ordinary skill in the art before the effective filing date to supply the Nakagawa wire reel 4 with Lu’s rebar tying wire, in order to provide the benefit of enabling the Nakagawa machine to tie pieces of rebar as desired.
	Regarding claim 2, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said major surface (aforementioned face shown in Nakagawa fig. 12) is provided with a flat surface portion (e.g. circular track portion extending between Nakagawa projections 41 and 42, as shown in fig. 12) extending between (Nakagawa fig. 12) said first and second edges (Nakagawa 41 and 42, respectively) which, in use, is engaged (Nakagawa para. 99) by said movable element (Nakagawa 35) when said first edge (Nakagawa 41), said major face (aforementioned face shown in Nakagawa fig. 12) and said second edge (Nakagawa 42) successively travel past (Nakagawa para. 99) said movable element (Nakagawa 35).
	Regarding claim 3, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1 , wherein said major face (aforementioned face shown in Nakagawa fig. 12) comprises a planar surface (Nakagawa fig. 12).
	Regarding claim 4, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said first and second edges (Nakagawa 41 and 42, respectively) are straight edges (Nakagawa fig. 10).
	Regarding claim 5, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said first and second edges (Nakagawa 41 and 42, respectively) are disposed in parallel spaced apart relation (Nakagawa fig. 12).
	Regarding claim 6, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said first and second edges (Nakagawa 41 and 42, respectively) are joined by (Nakagawa fig. 12) a third edge (e.g. upper half of circular track portion extending between Nakagawa projections 41 and 42, as shown in fig. 12) and a fourth edge (e.g. lower half of circular track portion extending between Nakagawa projections 41 and 42, as shown in fig. 12) that is disposed opposite (Nakagawa fig. 12) and spaced from (Nakagawa fig. 12) said third edge (aforementioned upper half of circular track portion extending between Nakagawa projections 41 and 42).
	Regarding claim 7, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 6, where said third and fourth edges (aforementioned upper half of circular track portion extending between Nakagawa projections 41 and 42 and lower half of circular track portion extending between Nakagawa projections 41 and 42, respectively) are oppositely curved edges (Nakagawa fig. 12).
	Regarding claim 8, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 7, wherein said first and second edges (Nakagawa 41 and 42, respectively) define chords of an imaginary circle having a diameter defined by (Nakagawa fig. 12) said third and fourth edges (aforementioned upper half of circular track portion extending between Nakagawa projections 41 and 42 and lower half of circular track portion extending between Nakagawa projections 41 and 42, respectively).
	Regarding claim 9, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said first flange (Nakagawa 45), second flange (Nakagawa 44) and hub (Nakagawa 4)) are a plastics moulding (Nakagawa para. 103). 
	Regarding claim 10, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said hub (Nakagawa 43) has a longitudinal axis (Nakagawa fig. 15), first flange (Nakagawa 45) has an inner face (upper face, as shown in Nakagawa fig. 15), said second flange (Nakagawa 44) has an inner face (lower face, as shown in Nakagawa fig. 15) and said inner faces (aforementioned upper face and lower face) are disposed at least substantially perpendicular to said longitudinal axis (Nakagawa fig. 15).
	Regarding claim 11, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 1, wherein said hub (Nakagawa 43) comprises an internally disposed (Nakagawa fig. 12) transverse wall (e.g. wall on which Nakagawa transmission holes 64 are disposed, as shown in fig. 12) and at least one through-hole (e.g. Nakagawa transmission holes 64) is provided (Nakagawa fig. 12) in said transverse wall (aforementioned wall on which Nakagawa transmission holes 64 are disposed) for the passage of light emitted (Nakagawa para. 13), in use, by a non-contact sensor (e.g. photosensor 26) of said reinforcing bar binding machine (Nakagawa 1).
	Regarding claim 12, Nakagawa discloses a reinforcing bar binding machine (1, as shown in fig. 1 and discussed at para. 13) comprising a chamber (3), a reel mounting (e.g. reel attachment shaft 20, as discussed at para. 96) disposed in (para. 96) said chamber (3), a contact sensor (e.g. detecting means 32) having a movable element (e.g. movable contact piece 35, as shown in fig. 10 and discussed at para. 99) and a wire reel (e.g. wire reel 4, as shown in figs. 2 and 10) mounted on (para. 96) said reel mounting (20) in said chamber (3), wherein: i) said wire reel (4) comprises: 1) a first flange (45) having an outwardly facing major face (e.g. face shown in fig. 12) and an outer periphery (e.g. circular portion holding projections 41 and 42, as shown in figs. 12 and 14; note that this circular portion defines an outer periphery of the central hub 43 element of the wire reel 4) defined by a plurality of edges (e.g. projections 41 and 42, as shown in fig. 12) comprising a first edge (e.g. projection 41) and a second edge (e.g. projection 42); 2) a second flange (44) spaced from (figs. 2 and 10) said first flange (45); 3) a hub (43, as shown in fig. 2) connecting (fig. 2) said first and second flanges (45 and 44, respectively); and 4) a wire (e.g. wire discussed at para. 21) wound around (para. 21) said hub (43), and ii) wherein, in use, an amount of rotation of the reel (4) about said reel mounting (20) is determined (para. 127) using signals (e.g. output signal generated by detecting means 32, as discussed at para. 101) trigged by (para. 101) said movable element (35) when during rotation of said wire reel (4), said first edge (41), said major face (aforementioned face shown in fig. 12) and said second edge (42)  successively travel past (para. 99) said movable element (35) to cause a said signal (aforementioned output signal generated by detecting means 32) to be provided (para. 101).
	Nakagawa does not disclose its wire reel (4) specifically carrying rebar tie wire.
	Lu teaches the concept of providing a wire reel (4, as shown in fig. 18) carrying rebar tying wire (para. 2).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to supply the Nakagawa wire reel 4 with Lu’s rebar tying wire.  
	Regarding claim 13, Nakagawa discloses a method of sensing rotation (para. 12) of a wire reel (e.g. wire reel 4, as shown in figs. 2 and 10) in (fig. 2) a reinforcing bar binding machine (1) comprising a contact sensor (e.g. detecting means 32) that has a movable element (e.g. movable contact piece 35, as shown in fig. 10 and discussed at para. 99), said method comprising: causing said wire reel (4) to rotate (para. 127) so that a surface portion (e.g. circular track portion extending between projections 41 and 42, as shown in fig. 12) of an outwardly facing major face (e.g. face shown in fig. 12) of a first flange (45) of said wire reel (4) engages (para. 99) said movable element (35) between (figs. 10 and 12) a first edge (e.g. projection 41) of an outer periphery (e.g. circular portion holding projections 41 and 42, as shown in figs. 12 and 14; note that this circular portion defines an outer periphery of the central hub 43 element of the wire reel 4) of said flange (45) and a second edge (e.g. projection 42) of said outer periphery (aforementioned circular portion holding projections 41 and 42) that is spaced apart from (fig. 12) said first edge (41) whereby said contact sensor (32) is caused (para. 101) to provide a signal (e.g. output signal generated by detecting means 32, as discussed at para. 101) to a processor (e.g. control circuit discussed at para. 101).
	Nakagawa does not disclose its wire reel (4) specifically carrying rebar tie wire.
	Lu teaches the concept of providing a wire reel (4, as shown in fig. 18) carrying rebar tying wire (para. 2).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to supply the Nakagawa wire reel 4 with Lu’s rebar tying wire.
	Regarding claim 14, Nakagawa in view of Lu discloses a method as claimed in claim 13, wherein said first and second edges (Nakagawa 41 and 42, respectively);   are configured to cause said contact sensor (Nakagawa 32) to provide two said signals (aforementioned output signal generated by Nakagawa detecting means 32) for each 360 degrees of rotation of said rebar tie wire reel (Nakagawa 4).
	Regarding claim 15, Nakagawa in view of Lu discloses a method as claimed in claim 13, further comprising processing signals provided by said contact sensor (Nakagawa para. 32) to determine an amount of rotation (Nakagawa para. 127) of said rebar tie wire reel (Nakagawa 4).
	Regarding claim 16, Nakagawa in view of Lu discloses a method as claimed in claim 13, wherein said surface portion (aforementioned Nakagawa circular track portion extending between projections 41 and 42) is planar (Nakagawa fig. 12).
	Regarding claim 19, Nakagawa discloses a method of manufacturing (figs. 1-2 and 10) a wire reel (e.g. wire reel 4, as shown in figs. 2 and 10) for (fig. 2) a reinforcing bar binding machine (1), said method comprising: i) winding (para. 21) a wire (e.g. wire discussed at para. 21) onto a hub (43, as shown in fig. 2) between (fig. 2) a first flange (45) and a second flange (44); and ii) removing portions (e.g. forming light-transmitting portions 64, which may simply be openings in flange 45, per para. 23; see configuration shown in fig. 12) of said first flange (45) so that said first flange (45) comprises a plurality of edges (e.g. projections 41 and 42, as shown in fig. 12) including a first edge (e.g. projection 41) and a second edge (e.g. projection 42) that is spaced apart from (fig. 12) said first edge (41) and faces away from (fig. 12) said first edge (41) and an outwardly facing (fig. 12) surface portion (e.g. circular track portion extending between projections 41 and 42, as shown in fig. 12) that defines a flat track (fig. 12) that extends between (fig. 12) said first and second edges (41 and 42, respectively); iii) wherein said first and second edges (41 and 42, respectively) and flat track (aforementioned circular track portion extending between projections 41 and 42) are configured so that, in use in a reinforcing bar binding machine (1), as said wire reel (4) is rotated (written abstract) by the reinforcing bar binding machine (1) so that said first edge (41), said flat track (aforementioned circular track portion extending between projections 41 and 42) and said second edge (42) successively move past (para. 99) a movable contact element (e.g. movable contact piece 35, as shown in fig. 10 and discussed at para. 99) of said reinforcing bar binding machine (1), said movable contact element (35) is moved (para. 99) to cause a triggering (para. 101) of a signal (e.g. output signal generated by detecting means 32, as discussed at para. 101) by which an amount of rotation of said wire reel (4) is determined (para. 127).
	Nakagawa does not disclose its wire reel (4) specifically carrying rebar tie wire.
	Lu teaches the concept of providing a wire reel (4, as shown in fig. 18) carrying rebar tying wire (para. 2).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to supply the Nakagawa wire reel 4 with Lu’s rebar tying wire.
	Regarding claim 20, Nakagawa discloses a wire reel (e.g. wire reel 4, as shown in figs. 2 and 10) for (fig. 2) a reinforcing bar binding machine (1), said wire reel (4) comprising: i) a first flange (45); ii) a second flange (44) spaced from (figs. 2 and 10) said first flange (45); iii) a hub (43, as shown in fig. 2) connecting (fig. 2) said first and second flanges (45 and 44, respectively); and iv) a wire (e.g. wire discussed at para. 21) wound around (para. 21) said hub (43), v) wherein said first flange (45) has an outwardly facing major face (e.g. face shown in fig. 12) and an outer periphery (e.g. circular portion holding projections 41 and 42, as shown in figs. 12 and 14; note that this circular portion defines an outer periphery of the central hub 43 element of the wire reel 4), and vi) said outer periphery (aforementioned circular portion holding projections 41 and 42) is defined by a plurality of edges (e.g. projections 41 and 42, as shown in fig. 12) comprising a first edge (e.g. projection 41) and a second edge (e.g. projection 42)  that is spaced apart from (fig. 12) said first edge (41) such that, in use, as said wire reel (4) is rotated (written abstract) a surface portion (e.g. circular track portion extending between projections 41 and 42, as shown in fig. 12) of said major face (aforementioned face shown in fig. 12) extending between (fig. 12) said first and second edges (41 and 42, respectively) engages (para. 99) said movable element (35) to cause (para. 101) said contact sensor (32) to provide a signal (e.g. output signal generated by detecting means 32, as discussed at para. 101) to a processor (e.g. control circuit discussed at para. 101) as said first edge (41), surface portion (aforementioned circular track portion extending between projections 41 and 42) and second edge (42) successively move past (para. 99) said movable element (35).
	Nakagawa does not disclose its wire reel (4) specifically carrying rebar tie wire.
	Lu teaches the concept of providing a wire reel (4, as shown in fig. 18) carrying rebar tying wire (para. 2).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to supply the Nakagawa wire reel 4 with Lu’s rebar tying wire.
	Regarding claim 21, Nakagawa discloses a wire reel (e.g. wire reel 4, as shown in figs. 2 and 10) for a reinforcing bar binding machine (1), said wire reel (4) comprising: i) a first flange (45); ii) a second flange (44) spaced from (figs. 2 and 10) said first flange (45); iii) a hub (43, as shown in fig. 2) connecting (fig. 2) said first and second flanges (45 and 44, respectively) and defining an axis of rotation (para. 96) of the wire reel (4); and iv) a wire (e.g. wire discussed at para. 21) wound around (para. 21) said hub (43), v) wherein said first flange (45) has an outwardly facing major face (e.g. face shown in fig. 12) and an outer periphery (e.g. circular portion holding projections 41 and 42, as shown in figs. 12 and 14; note that this circular portion defines an outer periphery of the central hub 43 element of the wire reel 4), and vi) said outer periphery (aforementioned circular portion holding projections 41 and 42) is defined by a plurality of edges (e.g. projections 41 and 42, as shown in fig. 12) comprising a first straight edge (e.g. projection 41), a second straight edge (e.g. projection 42) disposed opposite (fig. 12) and spaced apart from (fig. 12) and facing away from (fig. 12) said first edge (41), a third edge (e.g. upper half of circular track portion extending between projections 41 and 42, as shown in fig. 12) extending between (fig. 12) said first and second edge (41 and 42, respectively) and a fourth edge (e.g. lower half of circular track portion extending between projections 41 and 42, as shown in fig. 12) extending between (fig. 12) said first and second edges (41 and 42, respectively) and disposed opposite (fig. 12) and spaced apart from (fig. 13) said third edge (aforementioned upper half of circular track portion extending between projections 41 and 42), said first straight edge (41) and said second straight edge (42) being arranged (fig. 12) such that, in use, when mounted in a reinforcing bar binding machine (1) having a contact sensor (e.g. detecting means 32) comprising a movable element (e.g. movable contact piece 35, as shown in fig. 10 and discussed at para. 99), rotation of the reel (4) through 360 about said axis of rotation causes each of said first and second edges (41 and 42, respectively) to pass under (fig. 10) said movable element (35).
	Nakagawa does not disclose its wire reel (4) specifically carrying rebar tie wire.
	Lu teaches the concept of providing a wire reel (4, as shown in fig. 18) carrying rebar tying wire (para. 2).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to supply the Nakagawa wire reel 4 with Lu’s rebar tying wire.  
	Regarding claim 22, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 21, wherein said first and second edges (Nakagawa 41 and 42, respectively) are parallel edges (Nakagawa fig. 12).
	Regarding claim 23, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 21, wherein said third and fourth edges (aforementioned Nakagawa upper half of circular track portion extending between projections 41 and 42 and lower half of circular track portion extending between projections 41 and 42, respectively) are oppositely curved surfaces (Nakagawa fig. 12).
	Regarding claim 24, Nakagawa in view of Lu discloses a rebar tie wire reel as claimed in claim 23, wherein said first and second edges (Nakagawa 41 and 42, respectively) define chords of an imaginary circle (Nakagawa fig. 12) having a diameter defined by (Nakagawa fig. 12) said third and fourth edges (aforementioned Nakagawa upper half of circular track portion extending between projections 41 and 42 and lower half of circular track portion extending between projections 41 and 42, respectively).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637